Exhibit 10.2

REVOLVING PROMISSORY NOTE

$10,000,000.00

May 22,2008

Intelligroup, Inc.
499 Thornall Street
Edison, New Jersey 08837
(“Intelligroup”)

Empower, Inc.
499 Thornall Street
Edison, New Jersey 08837
(individually and collectively with Intelligroup, "Borrower")

HSBC Bank USA, National Association
3219 Route 46 East
Suite 201
Parsippany, NJ 07054
(Hereinafter referred to as the "Bank")

Borrower jointly and severally promises to pay to the order of Bank, in lawful
money of the United States of America, at its office indicated above or wherever
else Bank may specify, the sum of up to Ten Million and No/100 ($10,000,000.00)
Dollars or such sum as may be advanced and outstanding from time to time, with
interest on the unpaid principal balance at the rate and on the terms provided
in this Promissory Note and the Interest Rate Election Rider attached hereto and
made a part hereof (including all renewals, extensions or modifications hereof,
collectively this "Note").

REVOLVING CREDIT ADVANCES. This is a revolving credit note. Borrower may borrow,
repay and reborrow, and Bank may advance and readvance under this Note
respectively from time to time (each an "Advance" and together the "Advances"),
so long as the total indebtedness and all other Advances under the Loan
Agreement outstanding at any one time does not exceed the lesser of (i) the
principal amount stated on the face of this Note or (ii) the Borrowing Base.
Bank's obligation to advance or readvance under this Note shall terminate if an
Event of Default exists.

INTEREST RATE TO BE APPLIED. Interest Rate. Interest shall accrue on the unpaid
principal balance of each Advance (as defined herein) under this Note from the
date such Advance is made available to the Borrower as set forth on the Interest
Rate Election Rider attached hereto and made a part hereof.

Default Rate. In addition to all other rights contained in this Note, if an
Event of Default (defined herein) occurs and as long as an Event of Default
continues, all outstanding Obligations in Bank's discretion shall bear interest
at the Prime Rate plus 3% ("Default Rate"). The Default Rate shall also apply
from acceleration until the Obligations or any judgment thereon is paid in full,
except as otherwise required by law.

INTEREST COMPUTATION. (Actual/360). Interest shall be computed on the basis of a
360-day year for the actual number of days in the interest period ("Actual/360
Computation"). The Actual/360 Computation determines the annual effective
interest yield by taking the stated (nominal) interest rate for a year's period
and then dividing said rate by 360 to determine the daily periodic rate to be
applied for each day in the Interest Period. Application of the Actual/360
Computation produces an annualized effective interest rate exceeding that of the
nominal rate.

1

--------------------------------------------------------------------------------

Exhibit 10.2

REPAYMENT TERMS. Interest payments and prepayments shall be due and payable in
accordance with the terms of the Interest Rate Election Rider attached hereto
and made a part hereof. All outstanding principal will be repaid in accordance
with the Loan Agreement, as hereinafter defined In any event, this Note shall be
due and payable in full, including all principal and accrued interest, on May
21, 2011, the maturity date of this Note. In addition, Borrower shall
immediately repay all principal amounts as required by Section 2.5(d) of the
Loan Agreement.

RESCISSION OF PAYMENTS. If any payment received by Bank under this Note or the
other Loan Documents is rescinded, avoided or for any reason returned by Bank
because of any adverse claim or threatened action, the returned payment shall
remain payable as an obligation of all Persons liable under this Note or the
other Loan Documents as though such payment had not been made.

LOAN AGREEMENT; LOAN DOCUMENTS; OBLIGATIONS. This Note is subject to the terms
and conditions of that certain Revolving Credit and Security Agreement between
Bank and Borrower dated as of the date hereof, as the same may be modified and
amended from time to time (the "Loan Agreement"). All capitalized terms not
otherwise defined herein shall have such meaning as assigned to them in the Loan
Agreement. The term "Obligations" used in this Note refers to any and all
Indebtedness and other obligations under this Note, all other Indebtedness as
defined in the respective Loan Documents, and all obligations under any swap
agreements as defined in 11 U.S.C. §101 between Bank or any of its affiliates
and Borrower whenever executed.

ATTORNEYS' FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank's
reasonable expenses incurred to enforce or collect any of the Obligations,
including, without limitation, reasonable arbitration, paralegals', attorneys'
and experts' fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

USURY. Regardless of any other provision of this Note or other Loan Documents,
if for any reason the effective interest should exceed the maximum lawful
interest, the effective interest shall be deemed reduced to, and shall be, such
maximum lawful interest, and (i) the amount which would be excessive interest
shall be deemed applied to the reduction of the principal balance of this Note
and not to the payment of interest, and (ii) if the loan evidenced by this Note
has been or is thereby paid in full, the excess shall be returned to the party
paying same, such application to the principal balance of this Note or the
refunding of excess to be a complete settlement and acquittance thereof.

EVENTS OF DEFAULT. An "Event of Default" hereunder shall be the occurrence of
any “Event of Default” as set forth in Section 8.1 of the Loan Agreement.

REMEDIES UPON EVENT OF DEFAULT. Upon the occurrence of an Event of Default, Bank
may at any time thereafter, exercise any one or all of the remedies set forth at
Section 8.2 of the Loan Agreement

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Event of Default shall operate as a waiver of
any other Event of Default or the same Event of Default on a future occasion.
Neither the failure nor any delay on the part of Bank in exercising any right,
power, or remedy under this Note and other Loan Documents shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.

Each Borrower or any other Person liable under this Note waives presentment,
protest, notice of dishonor, demand for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of sale and all
other notices of any kind. Further, each agrees that Bank may extend, modify or
renew this Note or make a novation of the loan evidenced by this Note for any
period and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to any Borrower or any Person
liable under this Note or other Loan Documents, all without notice to or consent
of any Borrower or any Person who may be liable under this Note or other Loan
Documents and without affecting the liability of Borrower or any Person who may
be liable under this Note or other Loan Documents.

2

--------------------------------------------------------------------------------

Exhibit 10.2

MISCELLANEOUS PROVISIONS. Assignment. This Note and other Loan Documents shall
inure to the benefit of and be binding upon the parties and their respective
heirs, legal representatives, successors and assigns. Bank's interests in and
rights under this Note and other Loan Documents are freely assignable, in whole
or in part, by Bank. Borrower shall not assign its rights and interest hereunder
without the prior written consent of Bank, and any attempt by Borrower to assign
without Bank's prior written consent is null and void. Any assignment shall not
release Borrower from the Obligations. Applicable Law; Conflict Between
Documents. This Note and other Loan Documents shall be governed by and construed
under the laws of the state where Bank first shown above is located as shown in
the heading of this Note without regard to that state's conflict of laws
principles Severability. If any provision of this Note or of the other Loan
Documents shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note or other such document. Plural; Captions. All references in the
Loan Documents to Borrower, Guarantor, Person, document or other nouns of
reference mean both the singular and plural form, as the case may be. The
captions contained in the Loan Documents are inserted for convenience only and
shall not affect the meaning or interpretation of the Loan Documents. Binding
Contract. Borrower by execution of and Bank by acceptance of this Note agree
that each party is bound to all terms and provisions of this Note. Entirety.
This Note and the other Loan Documents delivered in connection herewith and
therewith embody the entire agreement between the parties and supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof. Advances. Bank in its sole discretion may make other advances and
readvances under this Note pursuant hereto. Joint and Several Obligations. Each
Borrower is jointly and severally obligated under this Note. Fees and Taxes.
Borrower shall promptly pay all documentary, intangible recordation and/or
similar taxes on this transaction whether assessed at closing or arising from
time to time, together with any interest and/or penalties relating thereto.
Business Purpose. Borrower represents that the loan evidenced hereby is being
obtained for business purposes. Litigation Any litigation arising hereunder or
related hereto shall be subject to the provisions set forth in the Loan
Agreement agreeing to Waiver of Jury Trial.

3

--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, Borrower, as of the day and year first above written, has
caused this Note to be executed under seal.

Intelligroup, Inc.      By________/s/ Alok Bajpai____________________________ 
Title:           Alok Bajpai  Its:           CFO, Treasurer and Secretary     
Empower, Inc.      By________/s/ Alok Bajpai____________________________ 
Title:  Alok Bajpai  Its:  Secretary and Treasurer 


4

--------------------------------------------------------------------------------

Exhibit 10.2

INTEREST RATE ELECTION RIDER

1. INTEREST RATE(S); PAYMENTS AND PREPAYMENTS.

1.1 Interest Rates. So long as the Bank has not demanded payment of any amounts
hereunder, or such earlier date as the obligations of the Borrower to the Bank
under this Note, and any other agreements between the Bank and the Borrower
related hereto, shall become due and payable and subject to the other terms of
this Note, the outstanding principal balance shall bear interest at a rate per
annum for the Interest Periods (as hereinafter defined) which the Borrower
selects in accordance with this paragraph and the other provisions of this Note
equal to: (a) a variable rate (the "Variable Rate") equal to Eighty-five
hundredths of a Percent (0.85%) below the Prime Rate (as hereinafter defined) (a
"Variable Rate Advance"); or (b) One and one-half of a Percent (1.50%) above the
LIBOR Rate (as hereinafter defined) for Interest Periods of one, two, three or
six months, but not longer than the remainder of the term of this Note (a "LIBOR
Advance").

1.2 Rate Selection. When the Borrower desires to select an interest rate, the
Borrower shall give the Bank three days’ prior notice or such shorter notice as
the Bank in its sole discretion may accept, specifying the effective date
thereof (which shall be a Banking Day (as hereinafter defined)), the type of
interest rate, the amount to which the interest rate shall apply and the
duration of the first Interest Period therefor. Any such notice shall be
irrevocable and shall be subject to other terms and conditions set forth in this
Note. If the Bank does not receive timely notice of a requested LIBOR Advance,
the Borrower shall be deemed to have selected a Variable Rate Advance. Each
LIBOR Advance may only be requested in increments greater than One Hundred
Thousand Dollars and Zero Cents ($100,000.00). If any interest rate is selected,
the Bank shall record on the books and records of the Bank an appropriate
notation evidencing such selection, each repayment on account of the principal
thereof and the amount of interest paid, and the Borrower authorizes the Bank to
maintain such records and make such notations and agrees that the amount shown
on the books and records as outstanding from time to time shall constitute the
amount owing to the Bank pursuant to this Note, absent manifest error.

1.3 Payment of Interest. Interest on all amounts outstanding (except for LIBOR
Advances) shall be payable monthly in arrears on the 24th day of each month
commencing the month following the date of this Note, and continuing thereafter
on the same day of each succeeding month until the principal balance shall be
paid in full. Interest on all LIBOR Advances shall be payable, in arrears, on
the first Banking Day following the expiration of the applicable Interest Period
and, in respect of any LIBOR Advance of more than three (3) months' duration,
interest shall also be payable, in arrears, on each earlier Banking Day which is
three (3) months after the first day of the applicable Interest Period.

1.4 Interest Periods. Each Interest Period shall commence on the date selected
and shall end on the date the Borrower shall elect, in each case as set forth in
Paragraph 1.1 hereof; provided, however, that (a) any Interest Period that would
otherwise end on a day which is not a Banking Day shall be extended to the next
Banking Day; and (b) any Interest Period that would otherwise extend beyond
demand for payment of any amount shall end on the date of such demand, or such
earlier date as the obligations of the Borrower to the Bank under this Note, and
any other agreements between the Bank and the Borrower related hereto, shall
become due and payable.

1.5 Conversion of Outstanding Amounts. So long as the Bank has not demanded
payment of any amounts hereunder, the Borrower may (a) on any Banking Day,
convert any outstanding Variable Rate Advance to a LIBOR Advance in the same
aggregate principal amount and (b) on the last Banking Day of the then current
Interest Period applicable to a LIBOR Advance, convert such LIBOR Advance to a
Variable Rate Advance. If the Borrower desires to convert an advance as set
forth in the prior sentence, it shall give the Bank prior notice in a form
satisfactory to the Bank, specifying the date of such conversion, the amount to
be converted and if the conversion is from a Variable Rate Advance to a LIBOR
Advance, the duration of the Interest Period therefor.

1.6 End of Interest Period. Subject to all of the terms and conditions
applicable to a request that a new interest rate selected be a LIBOR Advance,
the Borrower may elect to continue a LIBOR Advance as of the last day of the
applicable Interest Period to a new LIBOR Advance. If the Borrower fails to
notify the Bank of the Interest Period for a subsequent LIBOR Advance at least
three (3) Banking Days or such shorter notice as the Bank in its sole discretion
may accept prior to the last day of the then current Interest Period, then, at
the Bank's discretion, such outstanding LIBOR Advance shall become a Variable
Rate Advance at the end of the current Interest Period for such outstanding
LIBOR Advance and shall accrue interest in accordance with the provisions
regarding Variable Rate Advances described herein.

5

--------------------------------------------------------------------------------

Exhibit 10.2

1.7 Basis for Determining LIBOR Inadequate or Unfair. In the event that the Bank
shall determine that by reason of circumstances affecting the interbank
Eurodollar market, adequate and reasonable means do not exist for determining
the LIBOR Rate, or Eurodollar deposits in the relevant amount and for the
relevant maturity are not available to the Bank in the interbank Eurodollar
market, with respect to a proposed LIBOR Advance or a proposed conversion of any
Variable Rate Advance to a LIBOR Advance, the Bank shall give the Borrower
prompt notice of such determination. If such notice is given, then: (a) any
requested LIBOR Advance shall be made as a Variable Rate Advance, unless the
Borrower gives the Bank one Banking Day’s prior written notice that its request
for such borrowing is canceled; (b) any advance which was to have been converted
to a LIBOR Advance shall be continued as a Variable Rate Advance; and (c) any
outstanding LIBOR Advance shall be converted to a Variable Rate Advance on the
last Banking Day of the then current Interest Period for such LIBOR Advance.
Until such notice has been withdrawn, the Bank shall have no obligation to make
LIBOR Advances or maintain outstanding LIBOR Advances and the Borrower shall not
have the right to request LIBOR Advances or convert advances to LIBOR Advances.

1.8 Illegality of LIBOR Rate. Notwithstanding any other provision of this Note,
if, after the date of this Note, any applicable law, treaty, regulation or
directive, or any change therein or in the interpretation or application
thereof, shall make it unlawful for the Bank to make or maintain any LIBOR
Advance, the obligation of the Bank hereunder to make or maintain such LIBOR
Advance shall forthwith be suspended for the duration of such illegality and the
Borrower shall, if any such LIBOR Advance is outstanding, promptly upon request
from the Bank, prepay such LIBOR Advance or convert such LIBOR Advance to
another type of advance. If any such payment is made on a day that is not the
last Banking Day of the then current Interest Period applicable to such advance,
the Borrower shall pay the Bank, upon the Bank's request, any amount required
under Paragraph 1.9 of this Note.

1.9 Termination of Pricing Option. After the Bank has demanded payment of any
amounts hereunder, or such earlier date as the obligations of the Borrower to
the Bank under this Note, and any other agreements between the Bank and the
Borrower related hereto, shall become due and payable, the Borrower’s right to
select pricing options, if applicable, shall cease, and, if the Borrower would,
but for the application of the preceding clause, have had the right to elect
among interest rate options, notwithstanding anything to the contrary in this
Note, interest shall accrue at a rate per annum equal to 3.0% plus the Variable
Rate.

1.10 Optional Prepayment.

      (a)      

The Borrower has the right to pay before due the unpaid balance of any Variable
Rate Advance or any part thereof without penalty or premium, but with accrued
interest on the principal being prepaid to the date of such repayment.

  (b)

At its option and upon prior written notice to the Bank, the Borrower may prepay
any LIBOR Advance in whole or in part from time to time without premium or
penalty but with accrued interest on the principal being prepaid to the date of
such repayment; provided, however, that such LIBOR Advance may only be prepaid
on the last Banking Day of the then current Interest Period applicable thereto.

  (c)

In the event that any prepayment of a LIBOR Advance is required or permitted on
a date other than the last Banking Day of the then current Interest Period
applicable thereto, then so long as this Note has not become due and payable in
accordance with its terms, the Borrower shall have the right to prepay such
LIBOR Advance in whole (but not in part), provided that the Borrower shall pay
to the Bank concurrently with such prepayment a Yield Maintenance Fee in an
amount computed as follows: The current rate for United States Treasury
securities (bills on a discounted basis shall be converted to a bond equivalent)
with a maturity date closest to the maturity date of the term chosen pursuant to
the Interest Period as to which the prepayment is made, shall be subtracted from
the "cost of funds" component of the LIBOR Advance in effect at the time of
prepayment. If the result is zero or a negative number, there shall be no Yield
Maintenance Fee payable. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
prepaid. The resulting amount shall be divided by 360 and multiplied by the
number of days remaining in the term chosen pursuant to the Interest Period as
to which the prepayment is made. Said amount shall be reduced to present value
calculated by using the number of days remaining in the designated term and
using the above-referenced United States Treasury security rate and the number
of days remaining in the designated term chosen pursuant to the Interest Period
as to which the prepayment is made.

6

--------------------------------------------------------------------------------

Exhibit 10.2

 

The resulting amount shall be the Yield Maintenance Fee due to the Bank upon
prepayment of the LIBOR Advance. If this Note shall become due and payable for
any reason, then any Yield Maintenance Fee with respect to the Note shall become
due and payable in the same manner as though the Borrower had exercised its
right of prepayment. The Borrower recognizes that the Bank will incur
substantial additional costs and expenses including loss of yield and
anticipated profitability in the event of prepayment of all or part of this Note
and that the Yield Maintenance Fee compensates the Bank for such costs and
expenses. The Borrower acknowledges that the Yield Maintenance Fee is
bargained-for consideration and not a penalty.

        (d)      

All prepayments of any LIBOR Advance shall be applied first to fees and expenses
then due hereunder, then to interest on the unpaid principal balance accrued to
the date of prepayment and last to the principal balance then due hereunder.

2. DEFINITIONS.

2.1 Definitions. The following definitions are applicable to this Interest Rate
Election Rider:

      (a)      

"Banking Day" shall mean with respect to LIBOR Advances, a London Banking Day
and with respect to all other advances, any day other than a day on which
commercial banks in New York are required or permitted by law to close.

  (b)

"Interest Period" shall mean with respect to any LIBOR Advance, the one, two,
three or six month period selected by the Borrower pursuant to Paragraph 1.1 and
with respect to any other advance the period of duration, if any, selected by
the Borrower pursuant to Paragraph 1.1 respecting such advance.

  (c)

"LIBOR Advance" shall have the meaning set forth in Paragraph 1.1 above.

  (d)

"LIBOR Rate" shall mean the rate of interest (rounded upwards if necessary to
the next 100th of one percent) two (2) London Banking Days prior to a proposed
LIBOR Advance, determined by the Bank to be the prevailing rate per annum at
which deposits in United States dollars for an applicable period, determined by
the Bank in its sole discretion, are offered by banks in the London Interbank
Market.

  (e)

"London Banking Day" shall mean with respect to LIBOR Advances, any day on which
commercial banks are open for international business (including dealings in U.S.
Dollar ($) deposits) in London, England and New York.

  (f)

"Prime Rate" shall mean the rate per annum from time to time established by the
Bank as the Prime Rate and made available by the Bank at its main office or, in
the discretion of the Bank, the base, reference or other rate then designated by
the Bank for general commercial loan reference purposes, it being understood
that such rate is a reference rate, not necessarily the lowest, established from
time to time, which serves as the basis upon which effective interest rates are
calculated for loans making reference thereto.

  (g)

"Variable Rate Advance" shall have the meaning set forth in Paragraph 1.1 above.

2.2 Other Terms. Terms set forth in this Note which are defined in the Note
shall have the meanings set forth in the Note.

2.3 Incorporation. This Rider is incorporated into the Note to which it is
attached and is a part thereof.

7

--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, Borrower, as of the day and year first above written, has
caused this Rider to be executed under seal.

Intelligroup, Inc.      By________/s/ Alok Bajpai____________________________ 
Title:           Alok Bajpai  Its:           CFO, Treasurer and Secretary     
Empower, Inc.      By________/s/ Alok Bajpai____________________________ 
Title:  Alok Bajpai  Its:  Secretary and Treasurer 


8

--------------------------------------------------------------------------------